Citation Nr: 0736095	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus 
claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1975.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2007, the veteran testified in support of his claim 
at a hearing held before the Board in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran's service medical records reflect 
that, during service, the veteran did not serve in the 
Republic of Vietnam.  He is therefore not presumed to have 
been exposed to herbicide agents during his service. He 
argues, however, that he was exposed to such agents elsewhere 
during service, specifically, at the Charleston Naval Station 
in South Carolina.

The veteran seeks service connection for type II diabetes 
mellitus on the basis that he developed this disease 
secondary to his exposure to Agent Orange while serving at 
Charleston Naval Station, South Carolina in 1973.  The 
veteran testified that he was on work detail cleaning out 
several river mine sweepers that had been brought back from 
Vietnam.  Specifically, he claims that he was exposed to 
herbicides while unloading 55 gallon drums labeled "Agent 
Orange" from several ships.  Additional action is necessary 
before deciding the veteran's claim.

The veteran is diagnosed as having diabetes mellitus, type 
II.  In a March 2004 letter, the veteran's private physician 
opined that the veteran's diabetes mellitus was as likely as 
not related to his military exposure to Agent Orange.  It was 
noted that the veteran does not have a known family history 
of diabetes mellitus. 

Although the veteran appeared credible at his hearing, an 
attempt should be made to determine whether Agent Orange was 
handled at the Charleston Naval Station as described by the 
veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for diabetes 
mellitus.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should utilize the services of 
The U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or the 
National Archives and Records 
Administration (NARA) to determine the 
nature of any exposure the veteran may 
have had to herbicides.  The veteran has 
reported unloading 55 gallon drums labeled 
"Agent Orange" from several ships while 
stationed at Charleston Naval Station, 
South Carolina, in 1973.  The JSRRC should 
be given the following:  a copy of the 
prepared summary, a copy of the veteran's 
DD Form 214, and any service personnel 
records obtained showing service dates, 
duties, and units of assignments.  

3.  After conducting any additional 
indicated development, the issue on appeal 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



